TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00150-CR


In re M. Ariel Payan


Christopher Bryan Wallace, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 01-079-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Christopher Bryan Wallace's appeal from
a judgment of conviction for theft.  The subject of this proceeding is M. Ariel Payan, appellant's
counsel.
The time for filing appellant's brief in this cause was extended two times on counsel's
motion.  On August 29, 2003, in granting the second motion, this Court ordered counsel to tender
a brief on appellant's behalf no later than October 6, 2003.  Counsel failed to file a brief as ordered.
On October 17, 2003, this Court ordered Ariel Payan to appear before the Court on
October 29, 2003, to show cause why he should not be held in contempt and sanctions imposed for
his failure to obey the Court's August 29, 2003, order.  At his request, the hearing was postponed. 
The said M. Ariel Payan is ordered to appear in person before this Court on the 13th
day of November, at 8:30 o'clock a.m., in the courtroom of this Court, located in the Price Daniel,
Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to show
cause why he should not be held in contempt and sanctions imposed for his failure to obey the
August 29, 2003, order of this Court.  This order will be withdrawn, and the said Ariel Payan will
be relieved of his obligation to appear, if the Clerk receives the brief for filing no later than
November 10, 2003.
It is ordered October 28, 2003.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish